 



EXHIBIT 10.8
DESCRIPTION OF COMPENSATION PAYABLE TO
NON-EMPLOYEE DIRECTORS
     On May 4, 2005, the Compensation Committee of the Board of Directors of
Connetics Corporation approved the payment of the following compensation to each
non-employee director of the Board in respect of his or her service on the
Board, effective April 1, 2005:

•   An annual retainer fee of $30,000. The annual retainer fee is payable, at
the director’s election, in cash or shares of Connetics’ common stock.

•   An initial stock option grant to purchase 30,000 shares of Connetics’ common
stock, granted on the date on which the individual first becomes a director. The
exercise price for the option is equal to the fair market value of the common
stock on the date of grant. The option vests in four equal installments on the
first, second, third and fourth anniversaries of the date of grant.

•   An annual stock option grant to purchase 15,000 shares of Connetics’ common
stock in each year the director is re-elected to the Board if, on the date of
grant, the director has served on the Board for at least six months. The
exercise price for the option is equal to the fair market value of Connetics’
common stock on the date of grant. The option is exercisable in full on the
first anniversary of the date of grant.

•   A fee of $2,000 for each Board meeting attended in person, which will
increase to $2,500 effective January 1, 2006.

•   A fee of $500 for each regularly scheduled Board meeting attended by
telephone, which will increase to $1,000 effective January 1, 2006.

•   A fee of $1,000 for each Board committee meeting attended in person or $500
for each Board committee meeting attended by telephone.

•   An annual retainer of $15,000 for the chair of the Audit Committee, which is
payable in cash in quarterly installments.

•   An annual retainer of $7,500 for the chair of the Compensation Committee and
for the chair of the Governance and Nominating Committee, which is payable in
cash in quarterly installments.

•   Reimbursement of out-of pocket expenses incurred by the director in
connection with attending Board meetings.

